Citation Nr: 0710750	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO) which denied the veteran's 
claim of entitlement to service connection for PTSD.  

Procedural history

The February 1993 claim

The veteran's initial February 1993 claim of entitlement to 
service connection for PTSD was denied in an unappealed 
November 1993 RO rating decision.  

The January 2000 claim

The veteran's January 2000 claim seeking to reopen the claim 
was denied for lack of new and material evidence in an August 
2000 rating decision.  The veteran disagreed, but he failed 
to file a timely appeal (a substantive appeal was filed in 
October 2001).  Once notified that his appeal was untimely, 
the veteran disagreed and appealed the RO's decision  that 
his appeal of the August 2000 rating decision was untimely.  
See 38 U.S.C.A. § 7105(c)(West 2002).  

In a January 2004 decision, the Board determined that the 
appeal was untimely and that it lacked jurisdiction over the 
veteran's January 2000 claim.  The record does not indicate 
that the veteran appealed the Board's January 2004 decision, 
and therefore it is a final decision.  See 38 C.F.R. 
§ 20.1100 (2006).


The current claim

The  RO, in finding that the veteran's October 2001 
substantive appeal was untimely filed, accepted it as a claim 
to reopen the previously-denied PTSD claim.
The RO reopened the claim in a July 2003 rating decision.  
The veteran expressed disagreement with that decision in 
October 2003.  

In its January 2004 decision, the Board determined that in 
light of the veteran's October 2003 disagreement the RO was 
required to produce a Statement of the Case (SOC) pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a 
SOC, and the veteran perfected an appeal.

In October 2004, the veteran and presented testimony at a 
hearing at the RO before a local hearing officer.  In October 
2006, the veteran presented testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  Transcripts 
of both hearings have been associated with the veteran's VA 
claims folder.  

Clarification of issue on appeal

Ordinarily, as a preliminary matter the Board must determine 
whether new and material evidence has been received which is 
sufficient the previously-denied claim. The United States 
Court of Appeals for the Federal Circuit  has held that if 
service connection for a claimed disability has been 
previously denied and that decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted. See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).

In this case, the Board's January 2004 decision characterized 
the issue on appeal as "Entitlement to service connection 
for post-traumatic stress disorder (PTSD)."  It is clear 
from the Board's comments on page 6 of its decision, as well 
as its remand instructions,  that it was treating the RO's 
reopening of the claim as a fait accompli.  The Board will 
now do likewise.  Accordingly, the issue on appeal is as 
stated on the first page of this decision.  


The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Certain medical matters remain unclear.  In particular, in 
addition to PTSD, the record reveals diagnoses of dysthymic 
disorder, alcohol dependence, anxiety and depression.  As 
well, there is an extensive history of alcohol abuse.  The 
Board believes that additional examination would be useful in 
determining whether PTSD in fact exists.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran to 
be examined by a psychologist.  The 
veteran's VA claims folder should be 
furnished to the examiner for review.  
Appropriate diagnostic testing should be 
undertaken, as deemed necessary by the 
examiner, and the examiner should 
specifically comment on the validity of the 
test results.  After review of the 
veteran's claims folder, an interview with 
the veteran, and the results of any testing 
performed, the examiner should provide a 
report which sets out the most likely 
current psychiatric diagnosis or diagnoses.  
To the extent practicable, PTSD should 
either be diagnosed or specifically ruled 
out.  Also to the extent practicable, if 
PTSD is diagnosed, its etiology (pre-
service, in service, or post-service) 
should be discussed.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

2.  VBA should then arrange for the 
veteran's claims folder, to include the 
report of the psychologist, to be reviewed 
by a psychiatrist.  The reviewing 
psychiatrist should provide a report which 
sets out the most likely current 
psychiatric diagnosis or diagnoses.  If the 
reviewing psychiatrist deems it to be 
necessary, the veteran should be personally 
examined.  The existence, or non-existence, 
of PTSD should be addressed specifically.  
If PTSD is diagnosed, its etiology should 
be discussed.   A report should be prepared 
and associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, in whole or 
in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



